Title: From Thomas Jefferson to William Carmichael, 31 May 1790
From: Jefferson, Thomas
To: Carmichael, William



Sir
New York May 31st. 1790

Having but a few Hours Notice of the sailing of a Vessel from this Port for Bilboa, I can only avail myself of it so far as to send you a Duplicate of my Letter of April 11th. but not of the Papers which accompanied it. I add the Copy of a Letter and Deposition, which were not then sent, and which shew you that the Practice complained of in Mr. Jay’s Letter of September 9th. 1788 has not been discontinued, and is of such a Nature as to require pointed Attention.
Mine of the 11th. of April covered a Letter of Credence for yourself addressed to the Count de Florida Blanca. The present encloses an original Commission for you as Chargé des Affaires signed by the President. At the Date of my former, I had not had  Time to examine with minuteness the proper Form of Credentials under our new Constitution; I governed myself therefore by foreign Precedents, according to which a Chargé des Affaires is furnished with only a Letter of Credence from one Minister of foreign Affairs to the other. Further Researches have shewn me that under our new Constitution all Commissions (or Papers amounting to that) must be signed by the President. You will judge whether any Explanation on this Subject to the Count de Florida Blanca be necessary.
The President after a short but severe Illness is reestablished.
The public Papers as usual accompany this, and will inform you of the state of Things here. I have the Honor to be with Sentiments of the most perfect Esteem Sir Your most obt. & most h’ble Servt.
